Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the respective parties, subject to the approval of the Court, that at the time of exportation of the merchandise marked “A” and initialed W. R. S. by W. R. Shapiro on the invoice covered by the above appeal for reappraisement, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, either for home consumption in Eranee, or for exportation to the United States, or in the United States, as defined in Section 402 (c), (d), and (e) of the Tariff Act of 1930.
IT IS FURTHER STIPULATED AND AGREED that the cost of production, as defined in Section 402 (f) (1), (2), (3), and (4) of said Act, of the said merchandise marked “A” as above, at the time of exportation thereof, was 209,334.13 French francs per 1,000 pieces, less 15.35%, plus cost of cases and packing as invoiced.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be deemed to be submitted for decision upon this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise marked “A” and initialed W. R. S. by W. R. Shapiro on the invoice, and that such value was 209,334.13 French francs per 1,000 pieces, less 15.35 per centum, plus cost of cases and packing, as invoiced.
Judgment will be entered accordingly.